                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:19-CV-00492-GCM
MIDDLESEX INSURANCE
COMPANY,

             Plaintiff,

  v.                                              ORDER

DOYLE DICKERSON TERRAZZO,
INC.,

             Defendant,

  and

DOYLE DICKERSON TERRAZZO,
INC.,

             Counter-Claimant,

  v.

MIDDLESEX INSURANCE
COMPANY,

             Counter-Defendant,

  and

DOYLE DICKERSON TERRAZZO,
INC.,

             Third-Party Plaintiff,

  v.

EMCASCO INSURANCE COMPANY,

             Third-Party Defendant




        Case 3:19-cv-00492-GCM Document 38 Filed 02/12/21 Page 1 of 5
       THIS MATTER comes before the Court upon Plaintiff’s Motion for Judgment on the

Pleadings (ECF Doc. 20), the Motion to Dismiss Third-Party Defendant Emcasco Insurance

Company (ECF Doc. 22), and Defendant and Third-Party Plaintiff Doyle Dickerson Terrazzo,

Inc.’s Motion for Leave to Amend (ECF Doc. 27). These matters, all being fully briefed, are ripe

for consideration, and the Court finds the following.

       I.       BACKGROUND

       This is a declaratory judgment action arising out of an underlying action (“Underlying

Action”) where the underlying plaintiff (“Underlying Plaintiff”) seeks damages based on an

allegedly defective installation of terrazzo flooring by Defendant Doyle Dickerson Terrazzo, Inc.

(“DDT”) in a Georgia convention center. Plaintiff Middlesex Insurance Company (“Middlesex”)

brought this action seeking a declaration that it does not owe a duty to defend or owe payment of

indemnity or insurance proceeds. DDT answered Middlesex’s complaint, asserting counterclaims

against Middlesex and seeking for the Court to declare that Middlesex is obligated to provide a

full defense and full indemnification for the underlying claims. DDT further filed a third-party

complaint against Emcasco Insurance Company (“Emcasco”) seeking for the Court to declare that

Emcasco is obligated to provide full defense and indemnification. DDT’s third-party complaint

further alleges breach of contract and Unfair Claim Settlement Practices and, thus, claims for

damages as well.

       On June 17, 2020, Middlesex filed Plaintiff’s Motion for Judgment on the Pleadings

(“Motion for Judgment on the Pleadings”), arguing that the relevant policies provide no liability

coverage for the damages alleged in the underlying complaint, nor any duty to defend or

indemnify. ECF Doc. 20. Emcasco then filed its own motion, Motion to Dismiss Third-Party

Defendant Emcasco Insurance (“Motion to Dismiss”) pursuant to Rule 12(c), on July 2, 2020.




            Case 3:19-cv-00492-GCM Document 38 Filed 02/12/21 Page 2 of 5
ECF Doc. 22. Prior to DDT’s response deadline for these motions, on July 8, 2020, the Underlying

Plaintiff filed a motion to amend its complaint in the Underlying Action.1 The motion was granted

and the amended complaint (“Amended Underlying Complaint”) was filed on September 1, 2020.

That same day, DDT filed its response in opposition to Middlesex’s Motion for Judgment on the

Pleadings, noting the proposed amended pleadings in the underlying action. ECF Doc. 24. Later,

on July 22, 2020, DDT filed a motion to amend its counterclaims and third-party complaint in this

action (“Motion to Amend”), arguing that the new pleadings in the Underlying Action present facts

warranting amendment. ECF Doc. 27. DDT also filed a response to Emcasco’s Motion to Dismiss

on July 22, 2020. ECF Doc. 30. Replies were filed by Middlesex and Emcasco on July 22, 2020

and August 5, 2020, respectively. ECF Doc. 29; ECF Doc. 33. The parties also completed briefing

on DDT’s Motion to Amend as of August 11, 2020.

        Middlesex argues that DDT’s Motion to Amend is futile, referencing arguments in its reply

brief in support of the Motion for Judgment on the Pleadings. See ECF Doc. 32. To the contrary,

Emcasco does not object to DDT’s Motion to Amend, but does not waive any legal arguments or

rights relating to alleged retroactive application of its contents, including the amended complaint

in the underlying action, as to issues involving the timing of the duty to defend by Emcasco. ECF

Doc. 34. These retroactive application arguments are addressed in Emcasco’s reply in support of

its Motion to Dismiss. ECF Doc. 33 at 9–10. The procedural history of these motions being now

presented, the Court turns to discussing motions. Any additional relevant facts are set forth in the

discussion below.




1
 Pursuant to Rule 201 of the Federal Rules of Evidence, the Court hereby takes judicial notice that the Underlying
Plaintiff filed a motion to amend on July 8, 2020, which was granted on August 18, 2020. The amended complaint
was filed on September 1, 2020.



          Case 3:19-cv-00492-GCM Document 38 Filed 02/12/21 Page 3 of 5
       II.     DISCUSSION

        The Court must first analyze DDT’s Motion to Amend to determine whether amendment

is appropriate in this proceeding. “A party may amend its pleading once as a matter of course

within: (A) 21 days after serving it, or (B) if the pleading is one to which a responsive pleading is

required, 21 days after service of a responsive pleading or 21 days after service of a motion under

Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1). After that, “a party may

amend its pleading only with the opposing party’s written consent or the court’s leave.” Fed. R.

Civ. P. 15(a)(2). However, “[t]he court should freely give leave when justice so requires.” Id.

District courts have great discretion in deciding whether to grant leave to amend. Foman v. Davis,

371 U.S. 178, 182 (1962). Absent evidence such as undue delay, prejudice, bad faith, or futility,

courts often grant leave to amend. See Island Creek Coal Co. v. Lake Shore, Inc., 832 F.2d 274,

279 (4th Cir. 1987). Here, there is no dispute regarding undue delay, prejudice, or bad faith relating

to DDT’s Motion to Amend. Additionally, as previously noted, Emcasco does not object to the

motion, so long as it does not waive any of its arguments regarding the date of its duty to defend.

Thus, DDT’s Motion to Amend its third-party complaint will be granted.

       The remaining question is whether DDT’s proposed amended counterclaims against

Middlesex are futile. “Unless a proposed amendment may clearly be seen to be futile because of

substantive or procedural considerations, conjecture about the merits of the litigation should not

enter into the decision whether to allow amendment.” Davis v. Piper Aircraft Corp., 615 F.2d

606, 613 (4th Cir. 1980) (internal citations omitted). Even taking into account the Amended

Underlying Complaint, Middlesex still argues DDT’s proposed amended counterclaims are futile.

The Court has thoroughly reviewed the relevant policy provisions and exclusions, and the Court

finds that DDT’s amended counterclaims are not clearly futile. Therefore, DDT’s Motion to




         Case 3:19-cv-00492-GCM Document 38 Filed 02/12/21 Page 4 of 5
Amend should be granted. Because DDT’s Motion to Amend will be granted, Plaintiff’s Motion

for Judgment on the Pleadings and Third-Party Defendant Emcasco Insurance Company’s Motion

to Dismiss should be denied without prejudice as moot.

       III.   ORDER

       For the reasons stated herein, IT IS THEREFORE ORDERED:

   1. Defendant and Third-Party Plaintiff Doyle Dickerson Terrazzo, Inc.’s Motion for Leave to

       Amend (ECF Doc. 27) is GRANTED;

   2. Defendant and Third-Party Plaintiff Doyle Dickerson Terrazzo, Inc.’s amended pleadings

       shall be filed within seven days of entry of this Order;

   3. Plaintiff’s Motion for Judgment on the Pleadings (ECF Doc. 20) is denied without

       prejudice as MOOT; and

   4. Third-Party Defendant Emcasco Insurance Company’s Motion to Dismiss (ECF Doc. 22)

       is denied without prejudice as MOOT.

       SO ORDERED.


                                        Signed: February 12, 2021




         Case 3:19-cv-00492-GCM Document 38 Filed 02/12/21 Page 5 of 5
